DETAILED ACTION

Claims 1-2 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particulars of method of manufacturing locking assemblies  as presented in the independent claim 1.  Major emphasis is being placed upon the provision of the plurality of specific steps that each requires the use of a specific expression, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest related art is Caverty, U.S. Publication No 20170045746 disclosing a locking assemble and method of manufacturing, however, it does not show any of the require expression. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.



/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, May 04, 2021